9/9/2019                                      P238 HD Micro-Compact
                      Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                        09/10/19 Page 1 of 10
                                 Search                                           SIG STORE


                                                            P238

   P210

   P220

   P225

   P226

   P229

   P238

   P320

   P365

   P938

   SP2022

   1911

   LEGION

   M17




https://www.sigsauer.com/store/p238-hd-micro-compact.html                                       1/10
9/9/2019                                       P238 HD Micro-Compact
                       Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                         09/10/19 Page 2 of 10




                            P238 HD MICRO-COMPACT CA COMPLIANT

           The beauty of our 1911-inspired micro-compact sporting a natural stainless steel finish. California
                                                            Compliant Only

                                                                                             ☆☆☆☆☆ 4.5      16 Reviews


                                                                                                      Write a review




                            VIEW MODELS                                                HOW TO BUY?




                                                             SHARE THIS




                                                            ADD TO COMPARE




               SPECS                             REVIEWS                     RELATED                 HOW TO BUY




   SPECS
   CALIBER
   380 Auto

   ACTION TYPE
   Semi-Auto

https://www.sigsauer.com/store/p238-hd-micro-compact.html                                                                2/10
9/9/2019                                      P238 HD Micro-Compact
                      Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                        09/10/19 Page 3 of 10
   FRAME SIZE
   Micro-Compact

   FRAME MATERIAL
   Stainless Steel

   FRAME FINISH
   Stainless Steel

   SLIDE FINISH
   Stainless Steel

   SLIDE MATERIAL
   Stainless Steel

   ACCESSORY RAIL
   N/A

   TRIGGER
   SAO

   BARREL LENGTH
   2.7 in (69 mm)

   OVERALL LENGTH (IN)
   5.5 in (140 mm)

   OVERALL WIDTH
   1.1 in (28 mm)

   HEIGHT
   3.9 in (99 mm)

   WEIGHT (OZ)
   20.5 oz (581 g)




   DETAILS

https://www.sigsauer.com/store/p238-hd-micro-compact.html                                       3/10
9/9/2019        Case 1:19-cv-06982-LLS Document    P238 HD Micro-Compact
                                                               29-2 FiledCA Compliant
                                                                             09/10/19 Page 4 of 10
   The P238 HD is just a fraction of the size of our full-size pistols. A smart looking, small handgun built with the
   same accuracy and reliability as large frame SIG SAUER pistols. With an overall length of just 5.5 inches a
   height of 3.96 inches, the SIG SAUER P238 is the ultimate firepower in an all metal frame concealed pistol.
   The P238 HD is built on an all stainless beavertail style frame with black G-10 grips.



       ☆☆☆☆☆ 4.5             16 Reviews



        Search topics and reviews                               ϙ

     Reviews                                                                                                            Write a review



        Rating Snapshot                                                    Average Customer Ratings

        Select a row below to filter reviews.
                                                                           Overall        ☆☆☆☆☆                             4.5
           5☆                                13                            Accuracy                                         4.4
           4☆                                 1                            Trigger                                          4.4
           3☆                                0                             Ergonomics                                       4.3
           2☆                                 1                            Quality                                          4.6
           1☆                                 1
                                                                           Reliability                                      4.5




       1–8 of 16 Reviews b                                                                 ?      Sort by: Most Relevant ▼        ≡

       thedefchef                          ☆☆☆☆☆        · 8 months ago b                                      Accuracy

       Santee, CA                          BEST CCW Firearm Ever!!
       Review 1                                                                                               Trigger
                                           I bought this to try out as a new primary conceal. I am soo
       Votes 12                            stoked with this firearm! It is a great size, shoots amazing
                                           and small enough to put wherever. Best thing is that it is CA      Ergonomics
                                           compliant.

                                           Rounds 250-500                                                     Quality
                                           Would you recommend SIG SAUER to a friend? Yes

                                                                                                              Reliability




https://www.sigsauer.com/store/p238-hd-micro-compact.html                                                                                4/10
9/9/2019                                      P238 HD Micro-Compact
                      Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                        09/10/19 Page 5 of 10




                                           Helpful?         Yes · 12       No · 0      Report




       Anonymous                           ☆☆☆☆☆        · 5 months ago b                                  Accuracy

       Los angels                          BEAUTIFUL
       Review 1                                                                                           Trigger
                                           love thos gun picked it up today and I cant stop staring and
       Votes 6                             loving it, sleek, sexy, powerful yet petite and easily
                                           concealed got the HD version and now a proud owner of a        Ergonomics
                                           p238 HD

                                           Rounds 0 to 250                                                Quality
                                           Would you recommend SIG SAUER to a friend? Yes

                                                                                                          Reliability




                                           Helpful?         Yes · 6     No · 0        Report




       Dinky                               ☆☆☆☆☆        · 6 months ago b                                  Accuracy

       Thailand                            Great
       Review 1                                                                                           Trigger
                                           I like to shoot it. It easy to control. I love it.
       Votes 5

                                                                                                          Ergonomics



                                                                                                          Quality


https://www.sigsauer.com/store/p238-hd-micro-compact.html                                                               5/10
9/9/2019                                      P238 HD Micro-Compact
                      Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                        09/10/19 Page 6 of 10

                                                                                                           Reliability




                                           Helpful?         Yes · 5        No · 0    Report




       jim/judy                            ☆☆☆☆☆        · 6 months ago b                                   Accuracy

       Nor-Cal                             Wife loves it
       Review 1                                                                                            Trigger
                                           Upon delivery I dismantled and cleaned all packing oil off.
       Votes 8                             After reassembly and during function check I noted that
                                           any time slide was racked with right hand palm down the         Ergonomics
                                           Slide stop fell out (Note Jon's previous review 6 mo ago).
                                           After several more wipedowns to remove oil missed the
                                           first times, I felt nervous but we went to the range. Several   Quality
                                           brands and several rounds later with no faults at all we
                                           went home. Slide stop now works perfectly as designed.
                                                                                                           Reliability
                                           Wife very happy with her shot patterns and now with
                                           Crimson Trace laser attached is confident that this .380 is
                                           her favorite

                                           Rounds 250-500
                                           Would you recommend SIG SAUER to a friend? Yes



                                           Helpful?         Yes · 8        No · 0    Report




       Chelsea                             ☆☆☆☆☆        · 7 months ago b                                   Accuracy

       Southern California                 Love it!!!!!
       Review 1                                                                                            Trigger
                                           I bought this a couple months ago and absolutely love it!
       Votes 10                            Haven’t had one issue at all. Is very accurate and fun to
                                           shoot and love that it’s just like a mini version of my 1911.   Ergonomics
                                           Love how small and compact it is and much easier to
                                           conceal (this is my ccw). Very happy with my purchase and
                                           look forward to purchasing more from Sig Sauer.                 Quality

                                           Rounds 500-1000
                                           Would you recommend SIG SAUER to a friend? Yes                  Reliability




                                           Helpful?         Yes · 10        No · 0    Report

https://www.sigsauer.com/store/p238-hd-micro-compact.html                                                                6/10
9/9/2019                                      P238 HD Micro-Compact
                      Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                        09/10/19 Page 7 of 10



       jon59                               ☆☆☆☆☆        · 7 months ago b                                    Accuracy

       Eastern Ca.                         Great
       Review 1                                                                                             Trigger
                                           Fired 300 rounds so far with no problems. I will fire 500
       Votes 7                             before using as a CCW firearm. I was concerned about the
                                           lack of power of a 380, but with name brand HP                   Ergonomics
                                           ammunition I get more than 12" of penetration in water
                                           filed milk jugs. This might replace my Glock 36 because it
                                           is so easy to carry.                                             Quality

                                           Rounds 250-500
                                           Would you recommend SIG SAUER to a friend? Yes                   Reliability




                                           Helpful?         Yes · 7        No · 0   Report




       Don451                              ☆☆☆☆☆        · a year ago b                                      Accuracy

       Irvine, CA                          P238 An awesome carry gun
       Review 1                                                                                             Trigger
                                           Love it. Very accurate in a small package. Put rosewood
       Votes 8                             grips on it and it looks gorgeous.
                                                                                                            Ergonomics
                                           Rounds 250-500
                                           Would you recommend SIG SAUER to a friend? Yes
                                                                                                            Quality



                                                                                                            Reliability




                                           Helpful?         Yes · 8        No · 0   Report




       Hirodds67                           ☆☆
                                           ☆☆☆☆☆        · a month ago b                                     Accuracy

       SoCal                               Sig Sauer?
       Review 1                                                                                             Trigger
                                           I just got this yesterday together Sig branded ammo. I have
       Votes 2                             a number Sig Sauer pistols and rifles. All of them have
                                           functioned flawlessly, no misfires or any failures. This is      Ergonomics
                                           the first Sig pistol I ever had any failure. I shot 150 rounds
https://www.sigsauer.com/store/p238-hd-micro-compact.html                                                                 7/10
9/9/2019                                      P238 HD Micro-Compact
                      Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                        09/10/19 Page 8 of 10

                                           of Sig branded Ammo-4 times it failed to load/eject. It is       Quality
                                           nice looking pistol but it does not live up to Sig standards.
                                           Maybe because its new or because it's the California
                                                                                                            Reliability
                                           version? If I can return this $800 firearm, I would.

                                           Rounds 0 to 250
                                           Would you recommend SIG SAUER to a friend? Yes



                                           Helpful?         Yes · 2    No · 0      Report


                                             Response from SIG SAUER, Inc.:
                                              SIG SAUER, Inc b· Customer Service · a month ago b

                                             Dear Hirodds67: Thank you for taking the time to submit a review for the
                                             P238 HD Micro-Compact CA Compliant. We would like the opportunity to
                                             ensure that you are a satisfied customer. Please contact SIG SAUER
                                             Customer Service at (603) 610-3000, option 1, and we will be happy to
                                             assist you.




       1–8 of 16 Reviews b                                                                                                ◄      ►




                                                                MODELS
                                     Browse by individual sku to find the right product for you.

                                                    DEALER LOCATOR                ONLINE RETAILERS




                       SKU                                  CALIBER                     MAGS INCLUDED                         SIGHTS

               238-380-HD-CA                            380 Auto                        (1) 6rd Steel Mag                     SIGLITE




                                                             RELATED PRODUCTS

                                                                All




https://www.sigsauer.com/store/p238-hd-micro-compact.html                                                                               8/10
9/9/2019                                      P238 HD Micro-Compact
                      Case 1:19-cv-06982-LLS Document    29-2 Filed CA Compliant
                                                                        09/10/19 Page 9 of 10




                                                                                   380AUTO,
                                   380ACP, 90GR,                                100GR, Elite Ball,   P238 7rd
       SIG SAUER                   Elite V-Crown,                P238 6rd
                                                                                     FMJ             .380ACP
     Nemesis Pocket                      JHP                     .380ACP
                                                                                    $20.95           Extended
      Holster - P238                                             Magazine
                                       $18.95                                                        Magazine
         $25.00                                                   $44.00           As low as:
                                  As low as: $17.06                                                   $44.00
                                                                                     $18.86
   BROWSE PISTOLS



                                                            SIG SAUER Academy




                                                             Shop Magazines




                                                                Shop BDX




SHOPPING INFO


https://www.sigsauer.com/store/p238-hd-micro-compact.html                                                       9/10
9/9/2019                                      P238 HD Micro-Compact
                     Case 1:19-cv-06982-LLS Document    29-2 Filed  CA Compliant
                                                                       09/10/19 Page 10 of 10
MY ACCOUNT

PRIVACY POLICY

RETURNS POLICY

SHIPPING POLICY

TERMS OF SALE

TERMS OF USE



   STAY CONNECTED

                                           GET UPDATES




   © SIG SAUER 2019. All Rights Reserved.




https://www.sigsauer.com/store/p238-hd-micro-compact.html                                       10/10
